Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
		Claims 1 and 3-25 allowed.
	In the amendment filed on March 15, 2021, all subject matter in claim 2 has been incorporated into claim 1. 
Applicant’s arguments filed on March 15, 2021 have been fully considered and persuasive. Examiner acknowledges that the combination of Chodorow (US 5,922,000) and Umar (US 2011/0160746) and prior art of record alone or in combination fail to disclose the limitation of “a trumpet bell structure attached to an end of the hollow tubular structure and terminating at a flat annular face that is substantially in a plane perpendicular to the central axis, wherein the face has a sharp outer edge and wherein an inner surface of the trumpet bell structure inward from the flat annular face is smoothly varying wherein each portion of the flat annular face is at an angle relative to the central axis of 85° to 95°” as required in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771